United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1807
                                   ___________

United States of America,            *
                                     *
            Appellee,                *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Northern District of Iowa.
Rafael Lopez-Ramirez, also known as *
David Gallegos, also known as Rapha, * [UNPUBLISHED]
                                     *
            Appellant.               *
                                ___________

                             Submitted: April 7, 2006
                                Filed: April 12, 2006
                                 ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Rafael Lopez-Ramirez (Ramirez) pleaded guilty to conspiring to distribute and
possess with intent to distribute cocaine, amphetamine, marijuana, and a
methamphetamine mixture, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A),
(b)(1)(C), and 846. At sentencing, the parties agreed that Ramirez’s advisory
Guidelines imprisonment range, based on a total offense level of 27 and a Category
I criminal history and after safety-valve relief, was 70-87 months. Ramirez’s counsel
indicated that Ramirez was not seeking a variance from that range and asked for a 70-
month sentence. The district court1 sentenced Ramirez to 70 months' imprisonment
and 5 years' supervised release. On appeal, different counsel for Ramirez has moved
to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing
that the district court plainly erred in failing to consider all of the 18 U.S.C. § 3553(a)
factors before imposing sentence.

       We conclude that, because Ramirez agreed to the underlying Guidelines
calculations and specifically requested the 70-month prison term, he may not
challenge his sentence on appeal. See United States v. Nguyen, 46 F.3d 781, 783 (8th
Cir. 1995) (“A defendant who explicitly and voluntarily exposes himself to a specific
sentence may not challenge that punishment on appeal.”); see also United States v.
Mickelson, 433 F.3d 1050, 1056 (8th Cir. 2006) (defendant’s stipulation to total
offense level and to specific Guidelines range and his counsel’s request for sentence
within stipulated-to range “may be interpreted as an acknowledgment that any
sentence within the range would have been reasonable”).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment of the district court, and we grant counsel’s motion to withdraw.
                       ______________________________




       1
       The Honorable Mark W. Bennett, Chief Judge, United States District Court for
the Northern District of Iowa.

                                           -2-